DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The Abstract begins “The present disclosure…”, examiner suggests using, “The present application…” instead. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,042,867 B2, Meister et al. (hereinafter Meister).
Regarding claim 1, Meister discloses an  aircraft seat comprising: - a seat chassis (fig.1, 14: frame); - a seat assembly comprising a seat pan (fig. 1, 12: seat pan) and a seat back (fig. 1, 20: seat back); - the seat pan  being mounted to the seat chassis by a first pivoting connection defining a seat pan pivot axis (see axis of rotation in annotated figure 3 below) about which the seat pan pivots, (col.2, line 20 : a seat pan 12 is pivotally connected to the seat frame 14) (see fig. 3, next page, for pivot connection defining pivot axis) the location of the seat pan pivot axis being fixed relative to the seat chassis; and - at least one seat pan link (figs. 1 and 3, 22: seat drop down link) for controlling pivoting of the seat pan about said seat pan pivot axis; wherein the at least one seat pan link  is coupled to the seat pan  in front of the seat pan pivot axis. 
(col.2, line 22: A seat drop down link 22 having a first end 24 attached to the seat pan 12) (col.3 line 4: When in operation, the seat pan 12 is inclined at approximately a 2-6° angle for taxi, takeoff, and landing, as shown in FIGS. 2 and 3. Once in flight, however, the occupant may desire to sit in a more upright position in order to eat, write, or converse with another passenger. In order to change the position of the seat pan 12, the occupant applies pressure to the activation lever 44 connected to the activation component 42 of drop-down link 22.)







    PNG
    media_image1.png
    408
    613
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones, US 10450071 B2. Jones discloses an aircraft seat mechanism comprising a seat frame, a seat back and a seat pan; the seat pan being pivotally connected at a first pivot point and the seat back connected at a second pivot point. The mechanism has first and second reclining actuators controlled by a seat control unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642